Title: To Thomas Jefferson from George Washington, 20 June 1793
From: Washington, George
To: Jefferson, Thomas



Sir
June 20th. 1793.

I leave it to you, and the heads of the other two Departments to say what, or whether any answer should be given to the B. Minister’s letter of the 19th. It would seem as if neither he, nor the Spanish Commissioners were to be satisfied with any thing this Government can do. But on the contrary, are resolved to drive matters to extremity. Yours

Go: Washington


I send the enclosed to be signed.

